Citation Nr: 0925741	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  06-38 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for a respiratory disorder, to include asthma, 
emphysema, bronchitis, and chronic obstructive pulmonary 
disease (COPD).  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
April 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen claims for service connection for a respiratory 
disorder and PTSD.  The Veteran testified before the Board in 
April 2009.  

The issue of entitlement to service connection for PTSD is 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  The claim for service connection for a respiratory 
disorder was previously denied in a July 1994 RO decision.  
The Veteran did not appeal that decision.  

2.  Evidence received since the last final decision in July 
1994 relating to service connection for a respiratory 
disorder is cumulative or redundant and does not raise a 
reasonable possibility of substantiating the claim.  

3.  The claim for service connection for PTSD was previously 
denied in a July 1994 RO decision.  The Veteran did not 
appeal that decision.  

4.  Evidence received since the last final decision in July 
1994 relating to service connection for PTSD is new and 
raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The July 1994 RO decision that denied service connection 
for a respiratory disorder is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2008).

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for a respiratory 
disorder.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156 (2008). 

3.  The July 1994 RO decision that denied service connection 
for PTSD is final.  New and material evidence has been 
submitted to reopen the claim.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302, 
20.1103 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Respiratory Disorder 

In a February 1983 decision, the RO denied the Veteran's 
claim for service connection for a respiratory disorder, to 
include asthma.  The RO declined to reopen the Veteran's 
claim in July 1994, and most recently, in September 2004.  
While the RO found that new and material evidence had not 
been submitted to reopen the Veteran's claim for service 
connection for a respiratory disorder, to include asthma, 
emphysema, bronchitis, and COPD, the Board must still 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end.  

In a decision dated in July 1994, the RO denied the Veteran's 
claim for service connection for a respiratory disorder, to 
include asthma, emphysema, bronchitis, and COPD.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. 
§§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103 (2008).  Thus, the July 1994 RO decision became final 
because the Veteran did not file a timely appeal.  

The claim for entitlement to service connection for a 
respiratory disorder, to include asthma, emphysema, 
bronchitis, and COPD, may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The Veteran filed this application to reopen his 
claim in April 2004.  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The evidence before VA at the time of the prior final denial 
consisted of the Veteran's service medical records, post-
service VA and private medical records, the Veteran's 
statements, and statements from the Veteran's friends.  The 
RO denied the claim because there was no evidence that the 
Veteran was treated for any respiratory disorder in service.      

The Veteran applied to reopen his claim for service 
connection for a respiratory disorder, to include asthma, 
emphysema, bronchitis, and COPD, in April 2004.  The Board 
finds that the evidence received since the last final 
decision is cumulative of other evidence of record and does 
not raise a reasonable possibility of substantiating the 
Veteran's claim.

In support of his application to reopen his claim for service 
connection, the Veteran submitted VA and private medical 
records dated from July 1983 to August 2008.  Those records 
show that the Veteran received intermittent treatment for 
asthma, COPD, bronchitis, chronic lung disease, dyspnea, and 
mild obstructive lung disease.  An October 2004 letter from a 
private physician states that the Veteran suffered from 
chronic lung disease and dyspnea and that he had not had any 
problems with his lungs prior to his period of service.  The 
physician reported that it was apparent that the Veteran had 
been exposed to Agent Orange during his Vietnam service.  

The Veteran and a friend also offered testimony before the 
Board at a video conference hearing in April 2009.  Testimony 
revealed that the Veteran believed that his Agent Orange 
exposure in Vietnam caused his respiratory problems of asthma 
and emphysema.  The Veteran testified that he began coughing 
up blood and being short of breath after he returned home 
from service.  The Veteran's friend testified that the 
Veteran had not had any problems with his lungs prior to 
service.  He reported that after being discharged from 
service, the Veteran became unable to stay outdoors if there 
was moisture in the air because it made his lungs feel bad.  
He stated that he had witnessed the Veteran coughing up blood 
and being short of breath.  The Veteran testified that he was 
hospitalized in 1985 for his asthma and emphysema.  He 
reported that his respiratory problems prevented him from 
moving very much on some days.  

The Veteran additionally provided lay statements dated in 
October 2004 and December 2005 from his friends regarding his 
respiratory disorder.  The statements show that the Veteran 
had never had any lung problems prior to service and that he 
experienced his first asthma attack about a month or two 
after he returned home from service.  

The Board finds that no new and material evidence has been 
submitted with regard to the claim for service connection for 
a respiratory disorder, to include asthma, emphysema, 
bronchitis, and COPD.  Although the additionally submitted 
medical records are new, in the sense that they were not 
previously considered by agency decisionmakers, they are not 
material.  The records do not show that the Veteran was 
treated for a respiratory disorder in service.  They merely 
show that the Veteran had received treatment for various 
respiratory disorders from July 1983 to August 2008.  The 
presence of a current disability has already been established 
in the previous rating decision.  Accordingly, the evidence 
does not establish a fact necessary to substantiate the 
claim, and the claim for service connection for a respiratory 
disorder, to include asthma, emphysema, bronchitis, and COPD 
cannot be reopened on the basis of that evidence.  38 C.F.R. 
§ 3.156(a).  

Furthermore the April 2009 testimony and lay statements did 
not indicate that the Veteran was treated for any respiratory 
disorder during his period of service.  They merely show that 
the Veteran began to suffer from asthma attacks after his 
discharge from service.  While the Veteran tried to relate 
his current respiratory disorder to his period of service, 
that evidence would not be probative.  As a layperson, the 
Veteran is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 
Vet. App. 183 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (layperson is generally not capable of opining on 
matters requiring medical knowledge).  While the Veteran and 
his friends can describe symptoms (including worsening of 
symptoms) that the Veteran experienced, they lack the medical 
competence to relate those symptoms to the Veteran's service 
or to provide any diagnosis as to the presence or absence of 
a disability.  Thus, while the evidence is new, in the sense 
that it has not previously been considered, it is not 
material, as it does not establish a fact necessary to 
substantiate the claim, and the claim can therefore not be 
opened on the basis of this evidence.  38 C.F.R. § 3.156(a).  

Although the Veteran has submitted new evidence that was not 
before the RO in July 1994, the Board finds that the new 
evidence is not material to the claim and does not warrant 
reopening of the previously denied claim because it does not 
raise a reasonable possibility of substantiating the claim.

Therefore, it is the determination of the Board that new and 
material evidence has not been submitted with regard to the 
claim for service connection for a respiratory disorder, to 
include asthma, emphysema, bronchitis, and COPD, since the 
July 1994 RO decision because there is no evidence that the 
Veteran was treated for any respiratory disorder during 
service, and no new competent evidence linking any current 
respiratory disorder to his service was submitted.  Thus, the 
claim for service connection for a respiratory disorder is 
not reopened and the benefits sought on appeal with regard to 
that claim remain denied.  

PTSD

In a July 1994 decision, the RO denied the Veteran's claim 
for service connection for PTSD.  The RO most recently 
declined to reopen the Veteran's claim for PTSD in September 
2004.  While the RO found that new and material evidence had 
not been submitted to reopen the Veteran's claim for service 
connection for PTSD, the Board must still consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end.  Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

In a decision dated in July 1994, the RO denied service 
connection for the Veteran's PTSD.  A finally adjudicated 
claim is an application which has been allowed or disallowed 
by the agency of original jurisdiction, the action having 
become final by the expiration of one year after the date of 
notice of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2008).  
Thus, the July 1994 rating decision became final because the 
Veteran did not file a timely appeal.  

The claim for service connection for PTSD may be reopened if 
new and material evidence is submitted.  Manio v. Derwinski, 
1 Vet. App. 140 (1991).  The Veteran filed this application 
to reopen his claim in April 2004.  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).  

The evidence before VA at the time of the prior final denial 
consisted of the Veteran's service medical records, the 
Veteran's post-service VA and private medical records, the 
Veteran's statements, and statements from the Veteran's 
friends.  The RO denied the claim because it was unable to 
confirm the occurrence of the Veteran's claimed stressors.

The Veteran applied to reopen his claim for service 
connection for PTSD in April 2004.  The Board finds that the 
evidence received since the last final decision is new and 
material because it raises a reasonable possibility of 
substantiating the Veteran's claim.  

In support of his application to reopen his claim for service 
connection, the Veteran submitted testimony before the Board 
at a video conference hearing in April 2009.  He testified 
that he was stationed at Long Binh in Vietnam from April 1968 
to August 1968 with the Second Field Forces working as a 
radio mechanic.  He reported that his unit was attacked by 
the Viet Cong during the period from June 1968 to August 
1968.    

The Board finds that new and material evidence has been 
submitted with regard to the claim for service connection for 
PTSD.  The claim was previously denied because the RO was 
unable to confirm the occurrence of the Veteran's claimed 
stressors.  The Veteran has submitted additional details 
regarding his alleged stressors during service.   

Accordingly, with the new evidence presumed credible for the 
purpose of determining whether the claim should be reopened, 
the Board finds that new and material evidence has been 
submitted.  Therefore the claim for service connection for 
PTSD is reopened.  38 C.F.R. § 3.156(a).  This does not mean 
that service connection is granted.  Rather, the merits of 
the claim for service connection will have to be reviewed on 
a de novo basis, as addressed below.

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2004 and December 
2007; a rating decision in September 2004; and a statement of 
the case in August 2006.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the October 2008 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to the claim for service connection for PTSD.  VA 
has not obtained a medical examination in relation to the 
claim for service connection for a respiratory disorder 
because there is no competent evidence that the Veteran's 
respiratory disorder is the result of any event, injury, or 
disease in service.  38 C.F.R. § 3.159(c)(4) (2008).  Thus, 
the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.

  
ORDER

The application to reopen the claim for service connection 
for a respiratory disorder is denied.

New and material evidence has been received to reopen the 
claim for service connection for PTSD.  The claim is granted 
to that extent only.


REMAND

As the Board has determined that the previously denied claim 
for service connection for PTSD is reopened, the second step 
for the Board in this case is to assess the new and material 
evidence in the context of the other evidence of record and 
make new factual determinations.  Masors v. Derwinski, 2 Vet. 
App. 181 (1992).

In an October 2008 supplemental statement of the case, the RO 
found that the service department was unable to corroborate 
the Veteran's claimed stressor of a July 1, 1968 Viet Cong 
attack on his base.  The Veteran has subsequently provided 
more specificity regarding his claimed stressor and reported 
that his unit at Long Binh, Vietnam, came under attack by the 
Viet Cong during the period from June 1968 to August 1968 
when he was working for the Second Field Forces of Company B, 
44th Signal Battalion.  The Board finds this stressor to be 
sufficiently detailed to allow for verification by the United 
States Army and Joint Services Records Research Center 
(JSRRC).  Specifically, that stressor may be verified by 
requesting the unit history for the Second Field Forces of 
Company B, 44th Signal Battalion, for the period of June 1968 
to August 1968.   

Accordingly, the case is REMANDED for the following actions:

1.  Request that the United States Army 
and Joint Services Records Research 
Center (JSRRC) research the unit 
history for the Second Field Forces of 
Company B, 44th Signal Battalion, for 
the period of June 1968 to August 1968 
to determine whether the Veteran's 
alleged stressor of attacks by the Viet 
Cong in Long Binh, Vietnam, can be 
verified.  Refer to the Veteran's 
service personnel records and April 
2009 testimony regarding the details of 
that alleged stressor.

2.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Thereafter, return 
the case to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


